UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 4 , 201 5 Cypress Energy Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 001-36260 61-1721523 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5727 S. Lewis Avenue, Suite 500 Tulsa, Oklahoma 74105 (Address of principal executive offices and zip code) (918) 748-3900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01 Entry into a Material Definitive Agreement On May 4, 2015, Cypress Energy Partners, L
